Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 01/01/2021. Applicant amended claim 1, and claims 2-5 were previously withdrawn. Claim 1 is presented for examination and based on examiner’s amendment claim 1 is allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 01/01/2021, with respect to claims 1-5 have been fully considered.  The rejection has been withdrawn based on the current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Jie Yang (Reg. No. 77,665).

The application has been amended as follows:	
             Claims 1-5 are amended as follows:
Claims: 


an internal battery, a switching circuit, an access device, a connecting clamp, a micro control unit, a voltage division circuit for external battery detection, an output connecting clamp current detection circuit and an anti-reverse-connection protection circuit[[,]]; 
the internal battery being connected to the access device by the switching circuit, the access device being connected to the connecting clamp, the micro control unit being arranged at a front end of the switching circuit, the voltage division circuit for external battery detection being connected between the switching circuit and the access device, the access device being connected to the output connecting clamp current detection circuit, and the anti-reverse-connection protection circuit being connected to the micro control unit; 
wherein,
 the access device is configured to judge a connection state of the connecting clamp when an ignition key is pressed to enter an ignition state[[,]]; 
 the voltage division circuit for external battery detection is configured to judge a division voltage signal of an external battery and transmit the division voltage signal to the micro control unit if the access device is in ; 
 the micro control unit is configured to: 
compare the division voltage signal with a 
control the switching circuit to be switched on if thecomparison result is lower than the 
control the switching circuit to be repeatedly switched on and off so as to judge [[a]] the connection state of the connecting clamp if thecomparison result is higher than the ; 
 if the access device is in a reverse connection with the connecting clamp, the anti-reverse-connection protection circuit acts and the micro control unit controls the switching circuit to be switched off; and 
wherein the output connecting clamp current detection circuit is configured to detect an on-off state of the connecting clamp in real time when the internal battery charges the external battery.


3. (canceled).
4. (canceled).
5. (canceled).

Reasons for Allowance

4.	Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art fails to disclose or suggest “A fall-off protection and reverse-connection protection system for a connecting clamp of an automobile starting power supply, comprising: an internal battery, a switching circuit, an access device, a connecting clamp, a micro control unit, a voltage division circuit for external battery detection, an output connecting clamp current detection circuit and an anti-reverse-connection protection circuit; the internal battery being connected to the access device by the switching circuit, the access device being connected to the connecting clamp, the micro control unit being arranged at a front end of the switching circuit, the voltage division circuit for external battery detection being connected between the switching circuit and the access device, the access device being connected to the output connecting clamp current detection circuit, and the anti-reverse-connection protection circuit being connected to the micro control unit; wherein, the access device is configured to judge a connection state of the connecting clamp when an ignition key is pressed to enter an ignition state; the voltage division circuit for external battery detection is configured to judge a division voltage signal of an external battery and transmit the division voltage signal to the micro control unit if the access device is in normal connection with the connecting clamp; the micro control unit is configured to: compare the division voltage signal with a threshold in the micro control unit to obtain a comparison result, control the switching circuit to be switched on if the comparison result is lower than the threshold, and control the switching circuit to be repeatedly switched on and off so as to judge the connection state of the connecting clamp if the comparison result is higher than the threshold; if the access device is in a reverse connection with the connecting clamp, the anti-reverse-connection protection circuit acts and the micro control unit controls the switching circuit to be switched off; and wherein the output connecting clamp current detection circuit is configured to detect an on-off state of the connecting clamp in real time when the internal battery charges the external battery”. As recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839